Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1. Applicant’s amendment and response filed 6/10/20 and Applicant’s responses filed 3/22/21 and 1/27/21 are acknowledged and have been entered. 

2.   Applicant's election without traverse of Group I and species of intracellular activation domain that comprises CD3 zeta in Applicant’s response filed 3/22/21 is acknowledged. 

Claims 1-7, 9 and 11 read on the elected species.  Although Applicant has stated that claims 1-11 read upon the elected species, the species recited in claim10 is a non-elected species (see the restriction requirement mailed 2/16/21 at item 2).

However, in view of the prior art, Claim 10 is also being included in examination.   

Accordingly, claims 12-19 and 43 (non-elected Groups II and III) are withdrawn from further consideration by the Examiner, 37 CFR 1.142(b), as being drawn to non-elected inventions.

Claims 1-11 are presently being examined.   

 3.  The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.  Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection.


Applicant has broadly claimed a recombinant nucleic acid [sequence] comprising:
	a first nucleic acid segment encoding an extracellular single-chain variant fragment that specifically binds to a CD1-lipid antigen complex;
	a second nucleic acid segment encoding an intracellular activation domain that comprises CD3 zeta;
	a third nucleic acid segment encoding a linker between the extracellular single-chain variant fragment and the intracellular activation domain; and
	wherein the first, second, and third segments are arranged such that the extracellular single-chain variant fragment, the intracellular activation domain, and the linker form a single chimeric polypeptide, and
including the limitations recited in the instant claims.

The specification does not disclose a representative number of species of encoded extracellular single chain variant fragments, nor the nucleic acid sequences that encode them, nor sufficient relevant identifying characteristics in the form of structure or functional characteristics coupled with a known or disclosed correlation between structure and function.

The guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, § 1 "Written Description" Requirement make clear that if a claimed genus does not show actual reduction to practice for a representative number of species, then the Requirement may be alternatively met by reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus (Federal Register, Vol. 66, No. 4, pages 1099-1111, Fri. January 5, 2001, see especially page 1106 column 3).  

The specification discloses that with respect to the CD1-lipid antigen complex, the CD1 can be any one of human CD1a, b, c or d isotypes.  The specification discloses a non-limiting list of sources of lipid antigens that bind to a CD1 molecule that may be from a foreign organism (e.g., as bacteria, yeast, fungi, mycoplasma), nutritional substances (e.g., plant food, animal food), self-lipid generated from a host organism, especially and for example, in an unhealthy condition (e.g., as tumor cells, cells affected by autoimmunity).  The specification discloses that lipid antigens include mycobacterial phospholipids, glycolipids, glycosphingolipids, mycolic acids, lipopeptides, diacylated sulfoglycolipids, mycoketides, isoprenoids, sphingolipids (e.g., aGalCer, sulfatide, iGb3), glycerolipids (e.g., BbGL-2c, Glc-DAG-S2, LysoPC, cardiolipin) and lipoprotein. See for example [0050].  

The specification does not disclose any species of first nucleic acid segment encoding an extracellular single chain variant fragment that specifically binds to a CD1/lipid antigen complex, nor any species of the single chain variant fragment itself.  Thus, there is no evidence for a representative number of such single chain variant fragments, nor the nucleic acid sequence segments that encode them.

As pertains to lack of a structure/function relationship, the skilled artisan was aware that the genus of antibodies (such as the said single chain variant fragment) that bind to an antigen, an epitope of an antigen or to overlapping epitopes of an antigen is extremely broad and extremely structurally diverse, encompassing the full repertoire of species that can produce antibodies or of artificial repertoires (e.g., artificial libraries).  As is evidenced below, the cognate sets of CDRs that can bind to the same antigen, epitope or overlapping epitopes can be extensively different.  Therefore there is no structure/function relationship between the CDRs in the antibody (i.e., the structure of the antibody) and the epitope or epitope residues bound.
	
Edwards et al (JMB, 2003, 334: 103-118) teach that over 1,000 different antibodies to a single protein can be generated, all with different sequences, and representative of almost the entire extensive heavy and light chain germline repertoire (42/49 functional heavy chain germlines and 33 of 70 V-lamda and V-kappa light chain germlines, and with extensive diversity in the HCDR3 region sequences (that are generated by VDJ germline segment recombination) as well.

Lloyd et al (Protein Engineering, Eng. Design & Selection, 2009, 22(3): 159-168) teach that a large majority of VH/VL germline gene segments are used in the antibody response to an antigen, even when the antibodies were selected by antigen binding.  Said reference further teaches that in their studies, of the 841 unselected and 5,044 selected antibodies sequenced, all but one of the 49 functional VH gene segments was observed, and that there are on average about 120 different antibodies generated per antigen.  Said reference also teaches that a wide variety of VH and VL pairings further increase diversity.  (See entire reference.)  

Goel et al (J. Immunol., 2004, 173: 7358-7367) teach that three mAbs that bind to the same short (12-mer) peptide, exhibit diverse V gene usage, indicating their independent germline origin.  Said reference further teaches that two of these mAbs recognize the same set of amino acid residues defining the epitope (alternate amino acid residues spread over the entire sequence), however, the relative contribution of each set of residues in the peptide showed significant variation. The said reference notes that all of the mAbs do not show any kind of V gene restriction among themselves, implying variable paratope structure, despite that two of these mAbs bind to the peptide through a common set of residues. (See entire reference).  

Khan and Salunke (J. Immunol, 2014, 192: 5398-5405) teach that two structurally diverse germline mAbs recognizing overlapping epitopes of the same short peptide do so in different topologies, the said antibodies possessing entirely different CDR sequences.  Said reference teaches that unrelated mAbs structurally adjust to recognize an antigen, indicating that the primary B cell response is composed of BCRs having a high degree of structural adaptability.  Said reference also teaches that the common epitope(s) also adopt distinct conformations when bound to different mAbs, with the higher degree of structural plasticity inherent to the mAbs.  Said reference further teaches “It has been shown that both the framework region and the CDRs have a considerable amount of inherent conformational plasticity…Therefore, it is not surprising that distinct germline Abs recognize the same epitope by rearranging the CDR conformations.  This may well have implications of Ag specificity beyond the naïve BCR repertoire, because Kaji et al….have shown in a recent report that the B cell memory can contain both germline-encoded and somatically mutated BCRs.” (See entire reference).  

Poosarla et al (Biotechn. Bioeng., 2017, 114(6): 1331-1342) teach substantial diversity in designed mAbs (sharing less than 75% sequence similarity to all existing natural antibody sequences) that bind to the same 12-mer peptide, binding to different epitopes on the same peptide.  Said reference further teaches “most B-cell epitopes…in nature consist of residues from different regions of the sequence and are discontinuous...de novo antibody designs against discontinuous epitopes present additional challenges...". (See entire reference.)

Torres and Casadevall (Trend. Immunol., 2008, 29(2): 91-97) teach that constant heavy domains of an antibody can affect binding affinity and specificity and V-region structure independent of avidity (i.e., the structure of the antibody constant heavy region domains can influence binding affinity and specificity independently of the variable region that comprises the CDRS that contain residues that contact antigen or and/or maintain conformation).  (See entire reference.) 

The evidentiary references thus underscore a large and structurally diverse genus of (the immune repertoire of) antibodies that bind to an antigen, antibodies that bind to an epitope of an antigen, and antibodies that bind to overlapping epitopes of an antigen.

As applicant is undoubtedly aware, recent court decisions in the biotechnology arena have highlighted the issue with defining binding members strictly using functional terms as can be readily seen in both AbbVie Deutschland GmbH v. Janssen Biotech. Inc. 759 F.3d 1285 (Fed. Cir. 2014) and Amgen v. Sanofi. (Fed Cir, 2017-1480. 10/5/2017). Indeed, in Amgen the court indicates that that it is improper to allow patentees to claim a binding molecule by describing something that is not the invention, i.e.,  the structure to which it binds, as knowledge of the chemical structure of the thing being bound does not give the required kind of structure-identifying information about the thing being claimed. 

Notably, in the instant claims, the encoded single chain variant fragments which are binding to the CD1d/lipid antigen complex are not specified using a chemically defined structure/sequence.  

Although one of skill in the art could employ methods of discovery to make such extracellular single chain variant fragments that specifically bind to a CD1-lipid antigen complex and the nucleic acid segments encoding them:

“Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features.”  See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895.

Applicant is reminded that the written description provision of 35 U.S.C. 112 is severable from its enablement provision (Ariad Phar., Inc. v. Eli Lilly & Co., 598 F.3d 1336 (Fed. Cir. 2010); see also Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1876 (Fed. Cir. 2011).

Therefore, it appears that the instant specification does not adequately disclose the breadth of the first nucleic acid segment encoding an extracellular single chain variant fragment that specifically binds to a CD1-lipid antigen complex recited in the instant method claims.  In light of this, a skilled artisan would reasonably conclude that Applicant was not in possession of the genus of all such nucleic acid segments encoding the said extracellular single chain variant fragment and hence not in possession of the recombinant nucleic acid [sequence] encoding it as of the filing date of the claimed invention.    

5.  The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

6.  Claims 4-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 4 is indefinite in the recitation of “wherein the CD1d-lipid antigen complex comprises at last one of the following: CD1a, CD1b, CD1c” because it is not clear what is meant, i.e., a CD1 complex consists of one CD1 heavy chain, 2m and a lipid antigen.

Claim 5 is indefinite in the recitation of “wherein the CD1-lipid antigen complex comprises at least one of the following: mycobacterial phospholipids, glycolipids, mycolic acids, lipopeptides, mycoketides, and isoprenoids” because it is not clear what is meant, i.e., a CD1 complex consists of one CD1 heavy chain, 2m and one lipid antigen.

7.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

8.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9. Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over
US 20160361360 A1 in view of Barral and Brenner (Nature Rev/Immunol. 2007, 7: 929-941) and Weidanz et al (Int. Rev. Immunol. 2011 30(5-6): 328-340).  

US 20160361360 A1 discloses a nucleic acid sequence encoding a chimeric antigen receptor (CAR) construct, wherein the CAR  comprises an antibody moiety such as a scFv or Fv antibody fragments that comprise the heavy and light chains or recombinant single chain molecules in which light and heavy variable regions are connected by a peptide linker attached via a linker to transmembrane ™ domain and two or more intracellular signaling domains such as for example the CD28 endodomain, CD3 zeta endodomain.  US 20160361360 A1 discloses that an exemplary structure may include a scFv/CD28/CD3 zeta.  US 20160361360 A1 discloses that the fusion protein will comprise a linker sequence between the antibody moiety and the rest of the CAR to allow for increased flexibility of binding to antigen, as well as a TM domain (typically CD28, or any of the alternatives disclosed at [0060]-[0061] such as the TM domain of CD3 zeta) connecting the scFv or Fab and the intracellular effector portions.  US 20160361360 A1 discloses that the antibody moiety binds directly to a cell surface antigen expressed by a target cell, wherein the target cell may be a tumor cell or an infected cell such as one infected by M. tuberculosis.  US 20160361360 A1 discloses that the antibody moiety may bind to any antigen on a target cell such as for example, CD1 antigens, for instance CD1a, or to MHC class I molecules.  US 20160361360 A1 discloses that these nucleic acid sequences are useful for making CAR-T or CAR-NK cells. (See entire reference, especially abstract, Figs 1-2, [0004], [0005], [0007], [0008], [0011], [0012], [0020], [0029], [0118], claims).  

Thus, although US 20160361360 A1 discloses a nucleic acid sequence encoding an extracellular single-chain variant fragment with specificity against CD1 comprising VH-linker/spacer-VL separated by a linker, including a TM domain of CD28 or CD3 zeta, from an intracellular activation domain that comprises the signaling (i.e., activation) domain of CD3 zeta and or CD28, US 20160361360 A1  does not disclose wherein the nucleic acid sequence that encodes the CAR having a single chain variant fragment with specificity for CD1 also has specificity for the CD1/mycolic acid lipid antigen (from M. tuberculosis) complex.
 
Barral and Brenner teach that the CD1 family of MHC-class-I-like glycoproteins (CD1a, b, c, d and e) present both foreign and self-lipids as cognate antigens to T cells.  CD1 proteins share sequence homology and overall domain structure with MHC class I molecules, being comprised of a heavy chain with three extracellular domains that are non-covalently associated with 2m.  Barral and Brenner teach that Group I CD1 molecules (CD1a, b and c) present lipid antigens to activate clonally diverse T cells, one lipid antigen being mycolic acid (MA) that is from M. tuberculosis that is presented by CD1b. Barral and Brenner also teach that M. tuberculosis presents other mycobacterial lipids such as sulpholipids, lipopeptides, mycolates, phosphatidylinositol, glycosphingolipids, for example, a CD1a presented lipid antigen that is the lipopeptide didehydroxymycobactin, or a CD1c presented lipid antigen that is mannosyl-1-phosphomycoketides. Table 1 of Barral and Brenner teaches M. tuberculosis and other mycobacterial lipid antigens include a mannosyl-B1-phosphomycoketide, a sulphoglycolipid, a phosphatidylinositol mannose, a mannosylated lipoarabinomannan, a didehydroxymycobactin or a didehydroxymycobactin. Barral and Brenner teach that Group I CD1-restricted T cells specific for microbial lipid antigens have highly diverse TCR alpha and beta chains, which are indistinguishable from comparable [MHC] peptide specific TCRs, and that these T cells are expanded in infection, providing adaptive immunity to the microbial-lipid antigens, analogous to the adaptive immunity of MHC-restricted T cells against microbial protein [peptide] antigens.  Barral and Brenner teach that similar to MHC-restricted T cells responding to peptide antigens, Group I CD1-restricted T cells activated by microbial lipid antigens have clonally restricted T cell response that is rigorously determined by recognition of the lipid antigen/CD1 complex by the TCR.  (See entire reference, especially abstract, introduction, section spanning pages 929-931, Table 1, para spanning pages 937-938, page 938 at column 2, first full paragraph).

Weidanz et al teach that TCR-like antibodies target peptide/MHC class I complexes on the surface of infected cells and of cancer cells.  Weidanz et al teach that these antibody reagents are promising for clinical applications such as therapeutic targeting of cancerous and infected cells, diagnosis, and imaging of diseased cells.  Weidanz et al teach that using peptide/MHC class I tetramer complexes, they have rapidly and reproducibly generated such TCR-like antibodies having high affinity and exquisite specificity for over 30 different target peptide/MHC class I complexes. Weidanz et al teach that other groups have produced scFv TCR-like antibodies to M. tuberculosis peptide antigen/MHC class I complexes.  Weidanz et al further teach that TCR-like antibodies have distinct advantages over cytotoxic T cells (CTLs) for clinical applications, e.g., high sensitivity.  Weidanz et al teach that these TCR-like or TCRm antibodies are also useful for staining cells having the cognate peptide/MHC complex thereon, for studying the density of the complexes on the surface of diseased cells, or to validate new immunotherapeutic approaches.  (See entire reference, especially summary, page 6 at the first full paragraph, conclusion). 

It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to have made a TCR-like scFv antibody such as is taught by Weidanz et al for a MHC class I/peptide antigen complex, but having specificity to a CD1/lipid antigen complex such as one of the complexes taught by Barral and Brenner---including one that has specificity for CD1b/mycolic acid, CD1b/phosphatidylinositol mannoside or mannosylated lipoarabinomannan, CD1c/mannosyl-1-phosphocycoketide, or CD1a/didehydroxymycobactin—and to have used the encoded scFv antibody sequence in the nucleic acid construct encoding a CAR that is disclosed by US 20160361360 A1.

One of ordinary skill in the art would have been motivated to do this in order make a cell composition comprising the nucleic acid sequence encoding the CAR for investigation of treatment of infections such as M. tuberculosis.  

Instant dependent claim 8 is included in this rejection because while the primary art reference does not explicitly teach that the CD3 zeta and/or CD38 signaling/intracellular domains (ICD) comprise an ITAM that triggers ITAM-mediated signaling in an NK cell, it does teach that these domains are signaling domains and that they can be used in either a T cell or an NK cell.  Therefore, the claimed recombinant nucleic acid [sequence] appears to be the same as the recombinant nucleic acid sequence of the prior art absent a showing of unobvious differences.  Since the Patent Office does not have the facilities for examining and comparing the nucleic acid sequence of the instant invention to those of the prior art, the burden is on Applicant to show a distinction between the nucleic acid sequence of the instant invention and that of the prior art.  See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977).

10.  No claim is allowed.

11.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE DIBRINO whose telephone number is (571)272-0842.  The examiner can normally be reached on M, T, Th, F.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, DANIEL KOLKER can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Marianne DiBrino/
Marianne DiBrino, Ph.D.
Patent Examiner 
Group 1640
Technology Center 1600

/G. R. EWOLDT/Primary Examiner, Art Unit 1644